Citation Nr: 1501149	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for impaired hearing of the right ear and, if so, whether service connection for right ear hearing loss is warranted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Bell's palsy.

4.  Entitlement to service connection for skin disorder, claimed as rash of the feet, hands, and face, to include as due to herbicide exposure.

5.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1968, including service in the Republic of Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that the November 2011 rating decision also denied service connection for erectile dysfunction.  The Veteran entered a notice of disagreement in February 2012 and a statement of the case was issued in May 2012.  Thereafter, in the Veteran's timely June 2012 substantive appeal, he specifically limited his appeal to the issues listed on the title page of this decision.  Furthermore, in a separate statement that accompanied the substantive appeal, his representative indicated that the Veteran withdrew the issue of entitlement to service connection for erectile dysfunction.  Therefore, this issue is not properly before the Board.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the September 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board herein reopens the Veteran's claim of entitlement to service connection for impaired hearing of the right ear.  The reopened claim, as well as the remaining claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a decision issued in June 1973, the RO denied service connection for impaired hearing; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  Evidence added to the record since the final June 1973 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for impaired hearing of the right ear.


CONCLUSIONS OF LAW

1.  The June 1973 decision that denied service connection for impaired hearing is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for impaired hearing of the right ear has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for impaired hearing of the right ear is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for impaired hearing in a June 1973 decision on the basis that, while the Veteran's service treatment records reflected treatment for inflammation of the outer ear, no residuals of such condition were found upon examination at the time of his discharge from service.  In reaching such decision, the RO considered the Veteran's service treatment records.

In June 1973, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal from this decision, and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the June 1973 decision is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

However, under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  

In this case, the record shows that service personnel records were associated with the record in July 2012.  However, such records do not address the Veteran's impaired hearing.  In this regard, while such confirm that the Veteran served in Vietnam, such information was previously of record.  Therefore, the additional service records received in July 2012 are either duplicative or redundant of service records associated with the file at the time of the June 1973 decision.  In turn, the additional records are not considered "relevant" and thus, the Veteran's claim must be reopened on the basis of finding that new and material evidence has been submitted.  38 C.F.R. § 3.156.  

Subsequent to the June 1973 decision, additional evidence consisting of post-service treatment records, a February 2011 VA examination report, and lay statements from the Veteran and his spouse were received.  Such document right ear hearing loss as defined by VA at 38 C.F.R. § 3.385.  Moreover, in addition to the Veteran's in-service treatment for inflammation of the outer ear, which was previously of record, he has argued that his current hearing loss is related to his in-service noise exposure coincident with his service in Vietnam.  Therefore, as the Veteran's claim was previously denied on the basis that no residuals were found upon examination at the time of his discharge from service, the additional evidence demonstrates a current disability and a second in-service event that may have caused such disability, i.e., noise exposure.  Additionally, while the February 2011 VA examiner determined that the Veteran's right ear hearing loss was not related to his military service, as explained below, an addendum opinion is necessary to decide the claim.  See Shade, supra.  Consequently, the evidence added to the record since the final June 1973 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for impaired hearing of the right ear.  Therefore, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for impaired hearing of the right ear is reopened.     

ORDER

New and material evidence having been received, the claim of entitlement to service connection for impaired hearing of the right ear is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that remand is necessary to afford the Veteran with VA examinations to assess the nature and etiology of his diabetes and skin disorder.  With respect to diabetes, the Veteran asserts that he developed such condition as a result of his exposure to herbicides during his service in Vietnam.  Pertinent to this claim, service connection may be presumed for certain diseases, such as type 2 diabetes, which develop to a compensable degree at any time after service for Veterans who were exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Also, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962 to May 7, 1975).  38 U.S.C.A. 
§ 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Although the Veteran does not appear to have a confirmed diagnosis of diabetes, a January 14, 2011 VA letter to the Veteran concerning his blood test results indicated that he had an A1C result of 6.6.  His representative argues that the Veteran's elevated A1C is a marker for diabetes mellitus.  See February 2013 Statement in lieu of VA Form 646.  Guidelines published by the American Diabetes Association appear to confirm the representative's assertion.  See http://www.diabetes.org/are-you-at-risk/prediabetes/?loc=atrisk-slabnav.  Additionally, the Veteran's treatment records indicate that he is pre-diabetic.  In light of such evidence, the Board finds that he should be afforded a VA examination so as to determine whether he has a confirmed diagnosis of diabetes mellitus type II.

With respect to his alleged skin disorder, the Veteran asserts that he has skin rash on his feet, hands, and face which developed when he was in Vietnam, and that the rash on his face and head never goes away.  See January 2011 Claim, July 2012 Veteran's Statement.  Moreover, he alleges that while in service in Vietnam, herbicides were sprayed in his vicinity and that he could feel them landing on his face and hands.  See July 2012 Veteran's Statement.  An April 15, 1966 service treatment record shows that the Veteran sought medical attention for a rash on his chest, arms, and face due to "probable rubella."  A undated entry indicates a diagnosis of tinea crura.   Post-service private treatment records reveal only that the Veteran received treatment for onychomycosis, a fungal infection of the toenails.  Although such private records are silent for any rash of the feet, hands, and face (apart from toenail fungus), the Board finds that the Veteran is competent to report that he has rashes.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed skin condition, given his competent report of rashes that he alleges he has had since his service in Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim of entitlement to service connection for right ear hearing loss, he indicated that he received treatment for such disorder beginning in the early 1970s from the Newington, Connecticut, VA Medical Center.  See January 2011 Claim, February 2011 Veteran's Statement.  There is no indication that such records have been requested.  Therefore, a remand is necessary in order for the AOJ to obtain such records.

Furthermore, the Board finds that a remand is necessary in order to obtain an addendum opinion from the February 2011 VA examiner regarding the etiology of the Veteran's right ear hearing loss.  In this regard, the examiner determined that, given the Veteran's hearing was within normal limits at the time of discharge, it was not likely that his current hearing loss is related to his military service.  In offering such opinion, the examiner noted the Veteran's report of a gradual decrease in hearing during service with a complete loss in 1986, and his description of his in-service noise exposure.  However, it does not appear that the examiner addressed whether the Veteran's in-service ear infection, during which time he complained of decreased hearing in the right ear, caused his current hearing loss.  In this regard, service treatment records dated in September 1966 reflect that the Veteran complained of pain in both ears, greater on the right, which was aggravated by motion of the TM joint, and decreased hearing in the right ear.  Upon examination, it was noted that the right ear canal was closed secondary to inflammation.  The Veteran was diagnosed with external otitis with secondary conductive loss, greater on the right.  Therefore, the Board finds that a remand for an addendum opinion on such matter is necessary to decide the claim.

Finally, as relevant to all claims on appeal, a remand is needed to provide the Veteran with notice that private medical records from the Mount Sinai Hospital and the Hospital of Central Connecticut New Britain are unavailable.  The Veteran requested that such records be obtained by VA and provided releases for such information.  In February 2011, the AOJ received notice from these hospitals that the records requested were unavailable.  However, the Veteran was not informed of the unavailability of these records, as required by 38 C.F.R. § 3.159(e).  On remand, he should be provided with such notice and be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained and to provide copies of unavailable records in his possession.  Likewise, updated VA treatment records from the Newington VA facility dated from January 2011 to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from 1970 to January 2011, and updated VA treatment records dated from January 2011 to the present from the Newington, Connecticut, VA facility.

The Veteran should be notified that records from the Mount Sinai Hospital and the Hospital of Central Connecticut New Britain are unavailable, and he should be informed that he may provide copies of such records in his possession.

For additional private treatment records identified by the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed diabetes mellitus type II.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should determine whether the Veteran has type 2 diabetes.  In doing so, the examiner is asked to consider and address, if appropriate, the January 4, 2011 VA blood test showing an elevated A1C value.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed skin disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to furnish an opinion with respect to the following:

(A) The examiner should identify all current skin disorders, claimed as a rash of the feet, hands, and face, to include onychomycosis.

(B) For each currently diagnosed skin disorder, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is directly related to service, to include his in-service treatment for tinea crura and probable rubella, and/or his exposure to herbicides during his service in Vietnam.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's February 2011 audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss is directly related to service, to include his in-service treatment for external otitis with secondary conductive loss and/or noise exposure.  

The examiner should also indicate whether the Veteran manifested sensorineural hearing loss of the right ear within one year of his separation in February 1968, i.e., by February 1969, and, if so, describe the manifestations.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, this appeal should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this claim.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


